             Case 2:11-cv-04342-JD Document 60 Filed 03/23/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CERRONE FURMAN,                                       CIVIL ACTION
                                  Petitioner,

                 v.

  DEBRA K. SAUERS, THE DISTRICT                         NO. 11-4342
  ATTORNEY OF THE COUNTY OF
  PHILADELPHIA; and, THE ATTORNEY
  GENERAL OF THE STATE OF
  PENNSYLVANIA,
                        Respondents.

                                           ORDER

          AND NOW, this 23rd day of March, 2021, upon consideration of Pro Se Petitioner’s

Application for Relief Seeking Equitable Relief Pursuant to F. R. Civ. P. 60(b)(6)[&](7)

(Document No. 51, filed July 20, 2018) and Response to Motion for Relief from Judgment

Pursuant to Rule 60(b) (Document No. 55, filed February 12, 2021), for the reasons stated in the

accompanying Memorandum dated March 22, 2021, IT IS ORDERED that Pro Se Petitioner’s

Application for Relief Seeking Equitable Relief Pursuant to F. R. Civ. P. 60(b)(6)[&](7) is

DENIED.

          IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate the propriety of this Court’s procedural ruling with respect to

pro se petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

(2000).



                                                     BY THE COURT:

                                                     /s/ Hon Jan E. DuBois

                                                        DuBOIS, JAN E., J.
